PER CURIAM.
This is an appeal from a final summary judgment entered below in favor of the plaintiff North Shore Medical Center, Inc. in a suit to recover the amount due and owing on a hospital bill for hospital services and supplies rendered to the defendant Pinkie Hamlin. The defendant Hamlin appeals contending that a genuine issue of material fact is presented on this record by virtue of the respective parties’ conflicting affidavits filed below as to the amount of money she owes to the plaintiff hospital. The defendant Hamlin concedes, however, that she is liable to the plaintiff hospital for said services rendered and contests only the amount due and owing. We agree entirely with the defendant Hamlin and reject the plaintiff hospital’s contention that the defense affidavit herein was incompetent to raise a genuine issue as to the amount due the plaintiff hospital in this case. Accordingly, we affirm the final summary judgment under review insofar as it holds the defendant Hamlin liable to the plaintiff hospital in this cause; we reverse, however, the final summary judgment under review in all other respects and remand the cause to the trial court for further proceedings. See Holl v. Talcott, 191 So.2d 40 (Fla.1966); Fla.R.Civ.P. 1.510.
This reversal, however, shall be without prejudice to the plaintiff North Shore Medical Center, Inc. to renew its motion for summary judgment upon the filing of additional affidavits and other sworn proofs which conclusively refute, as this record does not, the defendant Hamlin’s affidavit filed herein.
Affirmed in part; reversed in part and remanded.